Citation Nr: 0028791	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO. 93-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had active service from July 1987 to April 
1989.   

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 1992 
rating decision of the San Juan, Puerto Rico Regional Office 
(hereinafter RO).  

Jurisdiction was transferred to the New York, New York RO, to 
which the case was remanded by the Board in December 1995 for 
further development.  It was subsequently transferred back to 
the San Juan, Puerto Rico RO, and is now returned for 
adjudication.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The competent evidence of record does not indicate nor 
does the veteran claim to have engaged in combat. 

3.  The veteran's claimed stressor is a non-combat related 
incident occurring during a training exercise, for which he 
has failed to submit any verifiable stressor information.

4.  The US Armed Services Center for Research of Unit Records 
(USASCRUR) could not confirmed the alleged training incident 
and it has not been otherwise confirmed.

5.  An acquired psychiatric disorder was not clinically 
demonstrated during service nor was a psychosis demonstrated 
within 1 year following separation.  He had a personality 
disorder noted in service, a defect for which compensation is 
not paid.


CONCLUSIONS OF LAW

1.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred in service.  Personality disorders are not 
disabilities within the meaning of VA compensation benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a psychosis is established to a compensable degree 
within 1 year following separation from service, service 
connection may be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that the 
recently revised, 38 C.F.R. § 3.304(f) (1999), (effective 
March 7, 1997)), still requires the three essential elements 
set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat at the time of his stressor, nor has he so claimed.  
His commendations include the army service ribbon, and a 
sharpshooter badge (rifle).  He served as a unit supply 
specialist.  

He maintains, in essence, that he developed PTSD when a truck 
he was in became lost during a training exercise in 
California in 1988.  The truck was reportedly attacked by 
bullets, exploding gas bombs, and shells fired by a tank.  A 
review of the veteran's service records reveals no record of 
this incident.

Service medical records reveals that in March 1989, he 
underwent a psychiatric evaluation.  The examiner noted that 
he was arrogant and immature, and exhibited a chronic, 
maladaptive pattern of behavior.  He was diagnosed with a 
personality disorder with dependent passive aggressive 
behavior and antisocial features.  It was recommended by the 
examiner, that he be separated from service "as 
expeditiously as possible."  The history as described above 
was not recorded at the time of the psychiatric examination.

In a VA psychiatric examination, in January 1991, the veteran 
was diagnosed with an impulse disorder secondary to a 
personality disorder with very strong borderline 
characteristics and hysterical features.  

Subsequent to the Board's 1995 remand, the veteran applied 
for Social Security benefits (SSA).  He submitted a copy of 
an August 1996 SSA psychiatric examination in which he 
reported that in service, during a training exercise, a gas 
bomb exploded, and he was not wearing his gas mask, and could 
not breath.  He was taken to the hospital in a truck.  There 
was an accident and two friends died.  He noted that he had a 
PTSD claim with the VA due to this incident.  He then 
reported self-medicating since 1991 with whiskey, beer, and 
tequila.  He would drink 12-14 beers daily when medication 
would not calm him.  He became intoxicated on weekends.  A 
history of alcohol and drug abuse was noted by the examiner.  
The diagnosis was PTSD; chronic schizoaffective disorder; and 
alcohol abuse, in remission. 

In a VA examination in December 1997, the veteran reported 
participating in a simulated warlike maneuver in July 1988.  
He and some other soldiers became lost in the California 
desert at night and found themselves in a field of bursting 
bombs.  He reportedly fell off his truck and failed to put on 
his gas mask.  Soon he was not able to breathe or to move.  
His first sergeant put his gas mask on.  He remembered the 
sergeant beating on his chest and yelling at him to breathe.  
Afterwards, he began waking up at night and crying. He also 
reported hearing voices telling him to take cover, and to 
watch out.  He denied any prior psychiatric problems.  He 
began to drink alcohol after service, but denied alcohol 
abuse prior to/or during service.  He had family problems, 
and had become violent.  He has been unable to work. He 
denied any current drinking, but took prescribed medications, 
including Trazodone, Haldol, and Prozac.  He reported that at 
times he had become angry and broken furniture at home, and 
one time he killed his own dog in anger.  He has attempted to 
over dose on drugs in the past.  

The examiner noted that the veteran spoke in a loud voice 
with great intensity, as if he were under combat conditions 
or stress of some kind.  He was dramatic, with constricted 
affect, appropriate to the situations he recalled.  He was 
cooperative, with no loosening of associations; blocking; 
hallucinations; or delusions.  Mood was intense and 
moderately depressed, with no evidence shown of organicity or 
psychosis.  The examiner diagnosed PTSD, due to a single 
experience in service.  The degree was moderate to severe.  
The examiner opined that there did not appear to be a 
preexisting condition present which could account for this 
degree or type of pathology.

The RO in August 1998 found the VA examination to have been 
inadequate, as the examiner appeared not to have reviewed the 
service medical records.  In addition the claimed stressor 
was never verified.  Further, the veteran claimed to have 
applied for SSA benefits, and any records and medical 
evidence associated with the claim were to be obtained for 
the record.

In a July 1999 VA examination, the claims folder was reviewed 
by the examiner.  The examiner noted that the veteran was 
hospitalized in February 1996 with a diagnosis of depression, 
and reported being unemployed since that time.  He had worked 
as a file clerk at the VA.  He received SSA and OPM benefits.  
The December 1997 VA examination was noted.  As was a 
previous VA examination in November 1991, which diagnosed an 
impulse control disorder with borderline and histrionic 
features.  Psychological testing in December 1991 determined 
that he had a characterological defect diagnosed as a 
borderline personality disorder.  He has had multiple 
psychiatric and psychological evaluations.  In a service 
evaluation in March 1989, he was diagnosed with occupational 
problems and a personality disorder with dependent passive 
aggressive and antisocial features.  

The examiner noted that the veteran's speech was clear and 
coherent. He was very dramatic in his expressions and 
descriptions.  He was adequately dressed; groomed; alert; and 
oriented x3.  Mood was slightly anxious, and his affect 
exhibited a full range. Attention, and concentration were 
good, and insight and judgment were fair.  He was not 
hallucinating; suicidal; or homicidal. The diagnoses were 
anxiety disorder; alcohol dependence, in remission; and a 
personality disorder with histrionic dependence, 
passive/aggressive.

Additional medical records on file reveal that the veteran 
had a long history of treatment and some hospitalizations for 
chronic recurrent severe major depression, as well as, major 
depression with psychotic features; possible PTSD; panic 
attacks; anxiety disorder; schizoaffective disorder; alcohol 
abuse; attempted suicide, and other psychological disorders. 

PTSD had been diagnosed in several First Hospital 
Panamericano treatment records; a Social Security 
Administration (SSA) benefits examination; a December 1997 VA 
examination; and in a Psychiatric report from Maria Sanchez-
Bonilla, M.D., dated in January 1999.  

In each case, the diagnosis was based on a history reported 
to the examiner by the veteran.  The incident however 
described, was never determined to have actually occurred.  
Dr. Bonilla's report noted, in essence, that it was common to 
mistake personality disorder in people suffering from PTSD 
when there was no manifestation of any other disorders.  In 
addition, the history of maladaptive behavior could easily 
warrant a personality disorder diagnosis.  She further noted 
that the multiple manifestations of PTSD overlap those of 
many other mental illnesses.  In this case, as previously 
noted there were several other manifestation, and diagnoses 
of mental disorders of record, in addition to PTSD.

In January 2000, the RO received a letter from the USASCRUR, 
stating that there was no record of any training incident 
occurring at Ft. Irwin, California in June or July 1988, 
involving the veteran.  In addition a search was coordinated 
through the U.S. Army Safety Office in Ft. Rucker, Alabama, 
which also failed to find any training incident report of the 
alleged incident.

There are also numerous duplicative letters and information 
submitted by the veteran in support of his claim.  As well as 
letters from ex-service buddies, and service commendation 
letters submitted in support of his claim.  Those statements 
do not, however, confirm the in-service events as explained.

As previously noted, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304 (1999). 
While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally a current 
indication of PTSD symptomatology, and the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor, or any stressor actually occurred. 

While the veteran has been diagnosed with PTSD, there is no 
evidence that he engaged in combat, or that the reported 
stressors actually occurred.  In fact, the service records 
indicate that he never performed any foreign, or combat 
service, nor does he allege that he engaged in actual combat.  
His claim of a stressor described as being exposed to a gas 
attack during a training exercise in California is not combat 
related, nor is it verified.  No evidence has otherwise been 
presented to support the occurrence of any inservice 
stressors.  The evidence does not establish PTSD in service, 
or, in the separation examination. 

An alleged link set forth by the examiner between the claimed 
stressor and service is not in and of itself sufficient to 
grant service connection for PTSD. In this case, medical 
evidence does not supports a clear case of PTSD, nor is there 
credible supporting evidence that the claimed inservice 
stressor occurred.  The evidence of record does not support a 
finding of any acquired psychiatric disorder in service, nor 
does the evidence show a nexus between any current 
psychiatric disorder and service or disease or injury 
incurred in service. In fact, the evidence of record notes 
the veteran was separated from service due to a personality 
disorder. As such, the veteran has not met the essential 
elements in establishing a claim of service connection for 
PTSD. 38 C.F.R. § 3.304(f). 

The Board has considered the veteran's statements, and those 
of his friends. Although their statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, service 
connection is not warranted for PTSD.  

As noted above, service connection is not granted for 
personality disorders.  The veteran has other psychiatric 
diagnoses, but it is not shown, by any of the competent 
evidence that any acquired psychiatric disorder is related to 
service.  It is also not shown that there was the onset of a 
psychosis within 1 year of service separation.  The veteran 
has essentially claimed that the in-service pathology 
represented the onset of acquired psychiatric pathology.  He 
is not shown to be competent to make that association, and it 
is not otherwise made by the evidence on file.  Thus, there 
is no basis to grant service connection for an acquired 
psychiatric disorder in this case.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

